DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 02/23/2021.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims (claims 23-25 and 51-53) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
5.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (1) “means for transmitting or receiving one or messages to initiate a Secure User Plane Location (SUPL) positioning session with a SUPL Location Platform (SLP), the SUPL positioning session using at least one uplink or uplink-downlink position method; means for transmitting to the SLP an identifier for a serving Access and Mobility Management Function (AMF) for the UE and an identifier for the UE; means for receiving at least one message from a serving base station to configure and activate transmission of an uplink (UL) positioning reference signal (PRS) or a UL sounding reference signal (SRS); and means for performing the at least one uplink or uplink-downlink position method by transmitting the UL PRS or the UL SRS” in claim 23; (2) “means for transmitting a SUPL START message to the SLP indicating support for the at least one uplink or uplink-downlink position method; and means for receiving a SUPL RESPONSE message from the SLP indicating the at least one uplink or uplink-downlink position method” in claim 24; (3) “means for receiving a SUPL INIT message from the SLP indicating the at least one uplink or uplink-downlink position method” in claim 25; (4) “means for transmitting or receiving one or messages to initiate a Secure User Plane Location (SUPL) positioning session with a SUPL Location Platform (SLP), the SUPL positioning session using at least one uplink or uplink-downlink position method; means for transmitting to the SLP an identifier for a serving Access and Mobility Management Function (AMF) for the UE and an identifier for the UE; means for receiving at least one message from a serving base station to configure and activate transmission of an uplink (UL) positioning reference signal (PRS) or a UL sounding reference signal (SRS); and means for performing the at least one uplink or uplink-downlink position method by transmitting the UL PRS or the UL SRS” in claim 51; (5) “means for receiving a SUPL START message from the UE indicating support for the at least one uplink or uplink-downlink position method; and means for transmitting a SUPL RESPONSE message to the UE indicating the at least one uplink or uplink-downlink position method” in claim 52; (6) “means for transmitting a SUPL INIT message to the UE indicating the at least one uplink or uplink-downlink position method” in claim 53 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Allowable Subject Matter
6.	Claims 1-54 are allowed.
7.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Siomina et al. does not teach or suggest transmitting or receiving one or more messages to initiate a Secure User Plane Location (SUPL) positioning session with a SUPL Location Platform (SLP), the SUPL positioning session using at least one uplink or uplink-downlink position method; transmitting to the SLP an identifier for a serving Access and Mobility Management Function (AMF) for the UE and an identifier for the UE; receiving at least one message from a serving base station to configure and activate transmission of an uplink (UL) positioning reference signal (PRS) or a UL sounding reference signal (SRS); and performing the at least one uplink or uplink-downlink position method by transmitting the UL PRS or the UL SRS.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siomina et al. (US 8738041) a method of supporting positioning of a wireless device in a positioning node, in a wireless device, in a radio network node, and in a core network node of a wireless communication system. The invention also relates to a positioning node, a wireless device, a radio network node, and a core network node of a wireless communication system.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631